Citation Nr: 1548454	
Decision Date: 11/18/15    Archive Date: 11/25/15

DOCKET NO.  11-12 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Whether new and material evidence has been received to reopen a claim for entitlement to service connection for an acquired psychiatric disorder, to include depression.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel



INTRODUCTION

The Veteran had active service in the United States Army from June 1970 to May 1973.  

This matter comes before the Board of Veterans' Appeals (Board) from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The Veteran resides within the jurisdiction, and the appeal arises from, the RO in Roanoke, Virginia.  

The issue of entitlement to service connection for an acquired psychiatric disability, to include depression, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Evidence received since the last final decision of record, which denied service connection for an acquired psychiatric disability, to include depression, relates specifically to an unestablished fact necessary to substantiate the underlying claim for service connection.  


CONCLUSION OF LAW

New and material having been received, the claim for service connection for an acquired psychiatric disability, to include depression, is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).






REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria-New and Material Evidence

In general, decisions of the agency of original jurisdiction (the RO) or the Board that are not appealed in the prescribed time period are final. 38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 3.104, 20.1100, 20.1103.  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  See Knightly v. Brown, 6 Vet. App. 200 (1994).  Evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence had been presented), will be evaluated in the context of the entire record.  See Evans v. Brown, 9 Vet. App. 273  (1996).

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

In determining whether evidence is new and material, the credibility of the evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence need not relate specifically to the reason why the claim was last denied; rather it need only relate to any unestablished fact necessary to substantiate the claim.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010) (stating that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim is a component of the question of what is new and material evidence, rather than a separate determination).  Additionally, the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Id.  Reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim. Id. 

Analysis-New and Material Evidence

Service connection for depression in a July 2002 rating decision.  He did not appeal this determination to the Board, or submit additional relevant evidence, and it became final within a year of notification to him.  Essentially, the basis of the denial was that the service treatment records did not contain evidence of any treatment or consultation for psychiatric symptoms.  

In April 2007, the Veteran's petition to reopen a claim for entitlement to service connection for an acquired psychiatric disorder, claimed as depression, was denied.  The RO determined that new and material evidence had not been submitted.  Again, the Veteran did not initiate an appeal within a year of notification, or submit relevant evidence, and the decision is final.  

He has since come forward with the current petition to reopen.  He has submitted VA clinical records showing ongoing mental health treatment for depression, and he submitted statements, dated in 2009, from his two brothers.  One of these pieces of written testimonial evidence indicates that in 1970, the Veteran's brother was at home when he witnessed a phone call from the American Red Cross regarding the Veteran attempting suicide while stationed at Ft. Campbell, Kentucky.  

The RO considered this piece of lay evidence to be new and material.  That is, the testimony was new, in that it had not previously been considered by agency adjudicators, and was material, in that by relating to suicidal symptoms experienced in service, it addressed an unestablished fact necessary to substantiate the underlying claim for service connection.  The RO nonetheless continued to deny the Veteran's claim on the merits, and this was explained in both the statement of the case and supplemental statement of the case.  

Despite the RO reopening the claim, the Board has a duty to consider the appropriateness of reopening on a de novo basis before proceeding to an adjudication on the merits.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).   Here, the Board concurs with the RO's determination with respect to the newness and materiality of the 2009 statement from the Veteran's brother.   Accordingly, the claim will be reopened.  See 38 C.F.R. § 3.156 .  


ORDER

New and material evidence has been received to reopen a claim for entitlement to service connection for an acquired psychiatric disorder, to include depression; to that extent only, the claim is granted.  


REMAND

The Veteran's service treatment records do not contain documentation of an acquired psychiatric disorder; however, there is a specific annotation that the Veteran spent some time hospitalized while in active service.  Specifically, when the Veteran was reporting for duty at Landsthul, Germany, he reported that he had been hospitalized at Ft. Campbell, Kentucky for a period in July 1970.  The reason for the hospitalization was not expounded; however, as this report occurred during service, it is highly probative in establishing that the Veteran did, to some extent, have a period of hospitalization as he has alleged.  

The hospital at Ft. Campbell has been contacted on several occasions, and the service department has determined that clinical records are unavailable.  Nonetheless, the aforementioned statement from the Veteran's brother, in concert with the Veteran's in-service report of hospitalization, does constitute probative evidence suggestive of a mental health hospitalization as alleged.  Further, a 2006 submission from the ex-spouse of the Veteran described her visitation with the Veteran while he hospitalized at Ft. Campbell for mental health reasons.  She further stated that the mental health symptoms exhibited by the Veteran throughout their marriage were the ultimate reasons for their divorce.  

The service personnel records include documentation of behavioral problems which, at least potentially, could be indicative of the presence of an acquired psychiatric disability during active service.  A service treatment record of February 1973 includes an assessment of a positive screen for opiates, without clarification as to if this was a result of misconduct (as opposed to a result of prescribed medication usage or a manifestation of psychiatric problems).  Further, the Veteran had three episodes of being absent without leave (AWOL) during service, and non-judicial punishment under the Uniform Code of Military Justice (UCMJ) was administered in the form of fines and loss of rank (Veteran was demoted one rank from Specialist to Private First Class for a short period during the course of his enlistment).  A March 1973 episode of non-judicial punishment specifically noted that the Veteran had been intoxicated in addition to being AWOL, and a service treatment record of April 1973 indicates that the Veteran was involved in a fight of some sort.  

The current VA treatment records document ongoing treatment for depression, and an assessment of major depressive disorder has been made.  Given this, and given the fact that there is credible evidence of behavioral problems as well as some sort of hospitalization at Ft. Campbell for mental health concerns (to include an alleged suicide attempt), the jurisprudential duty to afford a comprehensive VA psychiatric examination addressing etiology has been triggered.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  To date, no such examination has been afforded, and thus, the case is to be remanded so that a psychiatric examination can be scheduled.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a comprehensive VA psychiatric examination for the purposes of determining the nature and etiology of any currently present acquired psychiatric disability, to include any form of depression/major depressive disorder.  Specifically, the examiner is asked to review the Veteran's in-service behavioral problems as well as the credible lay testimony and in-service report of hospitalization occurring at Ft. Campbell, Kentucky in 1970.  Following this, the examiner should opine as to if it is at least as likely as not (50 percent probability or greater) that any current psychiatric disorder, to include any form of depression, had causal origins in active service.  All conclusions are to be supported by associated rationales, and the examiner is reminded that the mere lack of documentation of an event in service, in itself, is not a sufficient basis on which to rest an opinion.  Unsupported conclusions will require additional remand and will delay the adjudication of the appeal.  

2.  Following the above-directed development, re-adjudicate the Veteran's claim.  Should the claim remained denied, issue an appropriate supplemental statement of the case and forward the claim to the Board for adjudication.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


